Citation Nr: 1212054	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD) and asbestosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In July 2011, the Board, in pertinent part, remanded the claim on appeal in order for additional evidentiary development to be conducted.  Specifically, the Board requested that the RO/AMC obtain any outstanding medical records relevant to the Veteran's claim and verify whether the Veteran was exposed to asbestos during service.  The Board also requested that the Veteran be scheduled a VA examination to determine if his lung disabilities are related to service.  

The RO obtained medical records from the Veteran's physicians and the Veteran was afforded a VA examination in September 2011.  However, when the claim was returned to the Board in February 2012, the Board determined that further evidentiary development was needed before a fully informed decision could be rendered as to the issue on appeal.  In the February 2012 remand, the Board noted that, while the Veteran did not provide any additional details regarding the ship upon which he reported being exposed to asbestos, a request should nevertheless be made to the appropriate service agencies to determine any in-service asbestos exposure.  The Board also noted that, while the September 2011 VA examiner determined that the Veteran did not currently suffer from asbestosis, a chest x-ray and pulmonary function tests (PFTs) conducted at the examination were not available at that time and, thus, the VA examiner did not have an opportunity to review them.  Therefore, the Board determined that a remand was necessary in order to obtain the reports of the chest x-ray and PFTs, as well as request an addendum opinion from the September 2011 VA examiner to determine whether, based upon the test results, there was evidence of an asbestos-related lung disability.  

Unfortunately, it appears that the directives of the February 2012 remand have not been substantially complied with, necessitating another remand.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification when further action is required on the part of the Veteran.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted, in February 2012, the Board remanded the issue of service connection for a lung disorder in order to verify whether the Veteran was exposed to asbestos during service, to obtain a copy of the chest x-ray and pulmonary function tests conducted in September 2011, and obtain an addendum opinion from the September 2011 VA examiner regarding whether, based upon the September 2011 chest x-ray and pulmonary function tests, the Veteran suffers from an asbestos-related lung disability.  

On remand, the AMC prepared a memorandum associated with the claims file which noted that, while the February 2012 remand stated that the National Personnel Records Center (NPRC) and Joint Services Records Research Center (JSRRC) be contacted to verify the Veteran's asbestos exposure, the NRPC had already been contacted and responded in October 2007 that the record of asbestos exposure was fire-related and could not be reconstructed.  The memorandum also noted that the JSRRC does not verify asbestos exposure and, thus, a request would not be submitted to that agency.  See February 2012 File Memorandum.  

While the AMC did not verify the Veteran's in-service asbestos exposure, the February 2012 memorandum documents the reasons why additional attempts to verify any asbestos exposure were not undertaken.  Therefore, the Board finds that the February 2012 remand was substantially complied with respect to verifying the Veteran's in-service asbestos exposure.  

However, review of the evidentiary record reveals that copies of the September 2011 chest x-ray and pulmonary function tests have not been obtained and associated with the claims file or the Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  In addition, it does not appear that the September 2011 VA examiner was requested to submit an addendum opinion, as directed by the February 2012 remand.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the AMC did not obtain the missing test reports or obtain an addendum medical opinion, as requested, the Board finds that the instructions of the February 2012 remand were not substantially complied with, thereby necessitating another remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain a copy of the chest x-ray and pulmonary function tests conducted in September 2011 and associate them with the claims file.  

2. Thereafter, request that the physician who conducted the September 2011 VA examination review the entire claims file, including the September 2011 chest x-ray and pulmonary function tests, and provide an addendum to his previous report.  No further examination of the Veteran is necessary unless otherwise determined; however, the physician should indicate that review of the claims file was accomplished.  

a. The examiner should identify all current lung disabilities.  

b. The examiner should review the chest x-ray and pulmonary function tests conducted in September 2011 and determine whether the Veteran suffers from an asbestos-related lung disability.  

c. If the Veteran suffers from an asbestos-related lung disability, the examiner should opine whether the diagnosed lung disability is at least as likely as not (i.e., a probability of 50 percent) related to exposure to asbestos in service, to include any positive asbestos exposure documented in the claims file or based upon the Veteran's assertions that he was exposed to asbestos (1) as a machine gunner in World War II when he unwrapped machine guns from packaging he contends contained asbestos, (2) when repairing panels and a stove on a ship that transported him to New Guinea, and (3) while pushing wheel barrows with debris that believed had asbestos and asbestos dust when he was stationed at Fort Benning.  

d. In offering any opinion, the examiner must consider the entire record, to include the Veteran's lay statements regarding the incurrence of breathing problems and the lay evidence of continued breathing problems since service.  

e. A rationale must be provided for any opinion offered.  

f. If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should so specify in the report and explain why this is so.

3. After completing the foregoing and any other development indicated by any response received as a result of the actions taken in the preceding paragraphs, the Veteran's claim of service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis, should be readjudicated based on all evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which addresses all new evidence submitted in support of the Veteran's claim, and afforded the appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



